Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further consideration of applicant’s amendments and remarks submitted on 6/22/21, the rejection of the pending over (JP’ 586A) in view of (JP’ 614A) has been overcome. Specifically, (JP’ 586A) lacks to disclose at least the limitation of amended claim 1 of a first electrical connector, comprising: a base body; a plurality of first conductive members fixed to the base body, each first conductive member having a mating first end extending upwardly beyond an upper surface of the base body and a tail second end extending out downwardly beyond a lower surface of the base body, the plurality of first conductive members being fixed to the base body between the
first and second ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831